Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	It is noted that the dependency of claim 13 has been changed so it depends from withdrawn claim 12.  Accordingly, claim 13, and claim 14 that depends from claim 13, are also withdrawn.

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Crystal et al.(2011/0048266) in view of Obear et al.(4,091,698), Buss (3,992,614) and Seniff et al.(2002/0108477).
Crystal shows a cutting device having many of the recited limitations as follows;
a disc housing (20) partially housing a cutting disc (end of paragraph 0168), such that movement of the disc housing along the cutting dimension causes the cutting disc to roll along a guide (see blade contacting guide in figure 3D) to cut the print medium along the cutting dimension; 
an actuator (paragraph 0188), to advance the disc housing along the cutting dimension.
a controller (104), connected to the actuator, to register the position of the cutter disc housing along the cutting dimension
Crystal’s controller are connected to sensors (102a,b) for sensing the edges of the sheet.  However, the sensors do not sense friction changes and resultingly vary the power of the motor.
Here is a discussion on the use of the word “friction” by Applicant in claim 10.  The word friction is usually employed when two parallel surfaces are running past each other, but in this case, Applicant is using it to indicate one object running into, or departing from, the thickness of another object.  It would be more accurately termed as “identifying a change in resistance”, as opposed to “friction”.  Nonetheless, one of ordinary skill would understand what Applicant meant, namely that the resistance to forward motion was sensed.
Examiner takes Official Notice that it is well known for cutting tools to identify the border of the work based on cutting tool load (current load, torque, friction or strain etc.), and to use that knowledge to change the operating parameters of the tool (tool advancement rate, too rotating speed, tool start and end position, tool power, etc.).  An example of this is Obear, who determines a 1st border of the work (last line of abstract, This circuit operates by establishing a reference level indicating the position of the blade at the start of a cut) and determines a second border of the work (middle of abstract “The control system also includes a circuit for  detecting when the load on the blade has dropped below a preset level indicating that the blade has completed the cut”) and is also aware of the location of the blade relative to the workpiece at all times (lines 30-39, column 4).  Additional examples can be provided if challenged, as this is well established in the cutting arts.  Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   
Crystal’s cutter-advancing motor is already adjusting its torque level (lines 11-15, paragraph 0188).   It would have been obvious to one of ordinary skill to have modified Crystal’s border position sensor to be like Obear’s sensor, and to detect the 1st edge and 2nd edge of the work via the position of first friction of the cutter, as taught by Obear, in order to better manage the forces applied to the cutting module by Crystal’s motor (5020), as taught by Obear.   This also has the benefit of teaching the system where to start and end the cut on subsequent cuts of the same workpiece, as taught by Obear (lines 59-62, column 1 for starting border, middle of abstract for end border).  
Crystal employs a stepper motor (5020) to advance the cutter module past the workpiece.  Examiner takes Official Notice that it is common for stepper motors to have encoders, and optical encoders in particular, for the purpose of verifying their rotational positions.  From within the cutting fields, one example of Buss, who tracks the location of his cutting tool using a stepper motor (1204) and encoder (1206).  A second example is Seniff, who uses an optical encoder (line 7, paragraph 0023).   Additional examples can be provided if challenged, as this is common.  Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.    It would have been obvious to one of ordinary skill to have modified Crystal to add an encoder, or an optical encoder coupled to the motor 5020, as taught by Buss, Seniff and others, in order to more accurately verify the position of the tool.
After these modifications, Crystal has;
an encoder (from Buss,Seniff), coupled to the actuator;
a controller (both Crystal and Obear), connected to the actuator, to register the position (Obear) of the disc housing along the cutting dimension and to measure friction changes (Obear) as a result of the cutting disc finding resistance from the print medium when cutting; and 
a processor (both Crystal and Obear) to: 
receive measured friction changes (Obear, via measuring load); 
identify respective disc housing positions corresponding to measured friction changes (Obear knows where he enters and exits a workpiece); 
identify border positions of the print medium based on the identified respective disc housing positions (Obear knows where he enters and exits a workpiece); 
determine the print medium width based on the identified border positions (Obear learns start and stop of stroke length, and thus knows width); and 
in response to measured friction changes, varying power (Obear changes power to change blade speed) of the motor to advance the disc housing in the cutting direction at a predetermined speed.

Allowable Subject Matter
	5.	Claims 1,3,6 and 7 are allowed.

Response to Arguments
6.	Applicant's arguments have been fully considered but they are not all persuasive.
	Applicant has done an excellent job of fixing the problems under 35 USC 112.  Accordingly, those rejections have been dropped.
	On pages 7 and 8 of the remarks, Applicant notes that Crystal’s load determination is not necessarily done by a motor load sensor.  Examiner agrees that Crystal is not particularly clear in this regard, but it does not matter, as Obear teaches the motor load sensor. 
On pages 8 and 9 of the remarks, Applicant notes that Obear’s sensor is employed to vary power throughout the cutting process, not just at the borders.  This is true, but it does not take away from the important lesson that Obear employs the sensed borders to help set the cutting stroke for subsequent cuts.  This is a teaching that is applicable to any sort of material being cut.  It increases efficiency by reducing stroke lengths.


7.	The following is an examiner’s statement of reasons for allowance for claim 1: 
	Claim 1 requires identifying a change in the speed of the disc blade.  While Obear does sense resistance (friction), Obear does not mention sensing speed changes.
	Claim 1 also requires increasing power in response to the first border.  Obear does somewhat opposite, slowing the blade down at the first border.  Note that claim 10 merely recites “varying power”.

8.	This is an RCE.  All claims are drawn to the same invention previously claimed and were finally rejected on the same grounds and art of record.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH E PETERSON/Primary Examiner, Art Unit 3724